Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Louisa.
					Washington 12 August 1822
				
				Your Journals  to the   inclusive have been regularly received, and have become a sort of necessary of life to George and me—Whatever the Cause of the Confidence which you say you have but recently acquired of writing to me whatever comes into your head, as I am the principal gainer by the acquisition—hope it will be permanent—Your advice is always acceptable, and if I do not always profit by it, mayhap it is sometimes from the waywardness of my own Nature; and sometimes from an honest difference of opinion—Yet it is not always lost upon me as for example in consequence of your good advice, I have withdrawn my controversy with Jonathan, from the Newspapers—I hope I have nearly done with him, but you may be sure I shall not be suffered to live in peace, till I am displaced—As to Count Harris Levity—I have not time now to think of him—He is welcome to publish my Letters to him—His misfortune is that I have been obliged to tell the truth of him upon Oath—But that too he brought upon himselfI received on Saturday a Letter from C. Price and Morgan enclosing a Bill of lading, for a hogshead and two trunks for your brother, shipped at Philadelphia in the Sloop Traveller, for Georgetown. What are to be done with them when they arrive?Johnson Hellen is with us, upon a visit—He seems to be tolerably well satisfied with his situation in Montgomery County; but I fear will not have enough to do there to keep him employed.Dr Thornton just called in to invite us to dine with them this day, with the Peter family—I enclose under this cover to you, a Letter to Mr Walsh, which I must ask you to have immediately and safely delivered to him—While you remain at Philadelphia, if I should have further occasion to write him, I shall perhaps continue to enclose the Letter to you—I never meant to say that Russell wrote the Editorial Article published with his Letter in the National Gazette—but he furnished the materials for it—I know that Mr Walsh is perfectly friendly to me and  I have not only a warm regard for him, but a great respect for his talents—Russell’s Letter was so plausible, and so –framed that Mr Walsh, really thought the case it made out against me quite a mitigation of the charges that he had heard rumoured against me on the same account before—It was precisely because Mr Walsh’s opinions upon such Subjects carry so much weight with them, that his Editorial Article, suited so exactly the purposes of Russell, and gave so strong a tendency to the public mind against me, on the main merits of the controversy—I say not this by way of complaint, and I wish not to say one word to the Public, that can possibly hurt Mr Walsh’s feelings—I am well aware that when he published Russell’s Letter, he did not know his character, and had probably no motive for distrusting his statements of facts—I have explained to him in the enclosed Letter what I meant in the supposition that the substance of the Editorial Article came from Russell, and have communicated to him my further views on the subject with the full purpose of doing nothing concerning it, which might be not agreeable to himThe President has returned to the CityFaithfully yours
				
					J Q A
				
				
			